In an action, inter alia, for injunctive relief, the plaintiff appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated May 27, 1988, which, inter alia, granted the motion of the defendants Richard L. Parmett and John H. Wood, Inc., for summary judgment dismissing the second cause of action insofar as it is asserted against them.
Ordered that the order is affirmed, with costs.
The second cause of action in the instant complaint apparently alleges a derivative cause of action against the respondents for waste and usurpation of a corporate opportunity. Specifically, the allegations of this second cause of action focus on the respondents’ conduct with respect to a lease and a "right of first refusal” to purchase contained therein, concerning the premises and realty located at 4040 Hempstead Turnpike, Bethpage, New York. However, the record indicates that plaintiff failed to submit evidentiary proof in admissible form, sufficient to defeat the respondents’ showing in support of their motion for summary judgment (Monteferrante v New York City Fire Dept., 63 AD2d 576, affd 47 NY2d 737; Zuckerman v City of New York, 49 NY2d 557, 562). Accordingly, the order appealed from is affirmed. Mangano, P. J., Lawrence, Kunzeman and Sullivan, JJ., concur.